 In the Matter Of HOMES STORES, INCORPORATEDandAMALGAMATEDMEAT CUTTERS cC BUTCHERS WORKMEN OF NORTH AMERICA, LOCAL600, AFLCase No. 10-CA-580.-Decided December -5, 1949DECISIONANDORDER.On July 14, 1949, Trial Examiner Thomas Wilson issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (5) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report, a copy ofwhich is attached hereto.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member, panel [Members Houston, Reynolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case, and hereby adopts the findings and con-clusions of the Trial Examiner to the limited extent consistent withour findings, conclusions, and order herein.The Trial Examiner found that the Respondent had unlawfullyrefused to bargain with the Union, as alleged in the complaint, andthat the appropriate unit consisted of "all employees of the Respond-ent'smeat markets in its retail grocery stores located in and aroundChattanooga, Tennessee, including market managers, journeymen andapprentice meat cutters, and excluding all other employees and super-visors as defined in the Act."At the hearing and in its brief the Respondent moved to dismissthe complaint principally on the ground that the Union does not87 NLRB No. 52.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, particularly, on December 20, 1948, the date of the first allegedrefusal to bargain, did not represent a majority of its meat marketemployees in an appropriate unit.Therefore, the Respondent argues,the Union is not a proper bargaining agent for these employees.The Respondent contends that the appropriate unit should be anover-all unit of meat market personnel in its 61 retail grocery stores,located within a 70-mile radius of Chattanooga, Tennessee. It assertsfurther that, in any event, market managers are supervisors and shouldbe excluded from any appropriate unit, whether this unit embraces allof its meat market employees, or, as found by the Trial Examiner, islimited to such employees who are employed in the Chattanooga area.Either unit contention would defeat the Union's claim to majorityrepresentation on December 20, 1948.1In rejecting the Respondent's argument that the market managersare supervisors, the Trial Examiner found that "the market managerhas no authority to hire and fire and his authority to recommend [has]almost no effectiveness in the final decision which is made at the headoffice."We do not agree with the Trial Examiner's conclusion.The Employer's full-time neat markets employ a market managerand from 1 to 5 journeymen or apprentice meat cutters. General su-pervision over all meat market employees, of whom there were approx-imately 84 for the week ending December 24, 1948, is exercised by Tal-madge D. Vaughan, chief supervisor for meat market personnel. Themarket managers are in sole charge of their respective meat markets.They work under the direct supervision of Vaughan. Their duties in-clude buying, selling, displaying, and cutting the various grades ofmeat.Necessarily, they exert considerable control over their imme-diate subordinates.Both Vaughan and Harry Adams, general man-ager of the Employer, testified creditably that the Employer must anddoes rely upon the recommendations of the market managers withregard to the. discharge or transfer of employees working in theirdepartments.2Although one of the market managers was called as a1We find it unnecessary, in view of our subsequent findings and conclusion, to rule onthe Respondent's first contention regarding the geographic scope of the unit.The record reveals that on December 20, 1948, the Chattanooga unit, where the Unionclaims to be the majority representative, contained about 34 meat cutters, including mar-ket managers.Of this number 20 were dues paying members of the Union. Among thecities paying members there were 12 market managers.2Vaughan testified as follows :Q.And if a market manager makes a recommendation to fire an individual do youtake that recommendation?A. I do.Q. Rather than fire the man who is recommended to be fired, do yousometimestransfer him to another store?A. On a few occasions when there is some doubtinmy mind I transfer them toanother store to convince myself.Q. If a market manager in any of your food stores which employ a marketmanager HOMES STORES, INCORPORATED337witness by the General Counsel, he was not questioned concerning hisauthority to recommend the discharge or change in status of his assist-ant in the meat market. Thus, the testimony of Vaughan and Adamsis uncontradicted on the record.Under the circumstances, our dis-senting colleague's pronouncement that our finding that market man-agers are supervisors is "not supported by the facts," is patently er-roneous.Where 2 of Respondent's officials testify that market man-agers have authority to effectively recommend hiring and firing andthe General Counsel fails to produce an iota of evidence to contradictor rebut such testimony, 3 a contrary conclusion could only be baseduponconjecturethat the true facts are not those shown by the record.The Respondent's evidence cannot be treated as having no probativevalue simply by characterizing it as "self-serving."It is the position of the General Counsel as well as our dissentingcolleague, that the market managers' authority is no more than thatof a master craftsman over his helper.'We are persuaded, however,that the authority of the market managers in this case goes beyond thesimple relationship of craftsman-helper. In several cases, involvingquestions of representation, we have excluded market managers fromunits of meat department employees where the market manager hadthe authority to hire and discharge employees,' or where, as in theinstant case, his authority was limited to effective recommendationsAccordingly, we find, contrary to the Trial Examiner, that the marketmanagers are supervisors within the meaning of Section 2 (11) of theamended Act and must be excluded from any appropriate unit of theEmployer's meat market employees. Inasmuch as the Union was notthe majority bargaining representative for these. employees in theshould request thata man betransferred or fired what would be your reaction to thatrequest or recommendation?A. I would work with him withhis recommendation.Q.Would you take his recommendation about the firing or transferringof a man?A. I would, becausehe isthere with him all the time working with him and I pre-sume that his judgment is pretty apt to be correct.8Clearlytheomissionof the only market manager who testified about his duties to sayanything about his authority to recommend cannot be treated asa denial ofthe testimony.of Respondent's officials on that subject.4We have customarily held that such authority does not fall within the Board's usualdefinitionof supervisory control.Rodgers-Wade Manufacturing Company,69, NLRB 264 :Atlanta Coca-Cola BottlingCo., 83 NLRB 187;GeneralBeveragesCompany,85 NLRB696.However, the fact that an allegedsupervisorexercises control overa singleemployeeis not sufficient to establish a nonsupervisory craftsman-helper relationship.Bond StoresCo., 84 NLRB 667:TheOhioAssociated TelephoneCo., 82 NLRB 972 ;Sheffield BronzePaint Corp.,80 NLRB 341.5 The Great Atlantic d Pacific Tea Company, 77NLRB 389.GAmerican Stores Company,82 NLRB 882. Cf.Providence Public Market,79 NLRB14S2, where a majority of the Board held that department heads, including the head of themeat department, were not supervisors because their recommendations were not effective.In that case actual supervision over the department heads was exercised by the storemanager, who was present on the premises. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged or other appropriate unit on December 20, 1948, we find thatthe Employer has not violated Section 8 (a) (5) of the Act, asamended.'The Respondent's motion to dismiss the Complaint ishereby granted.ORDERIT IS HEREBY ORDERED that the complaint herein against HomesStores, Inc., Chattanooga, Tennessee, be, and it hereby is, dismissed.MEMBER HOUSTON, dissenting :The decision of my colleagues that the market managers. are super-visors and therefore cannot be included in the computation of theUnion's majority is not supported by the facts.The evidence shows that the market managers do not "respon-sibly . . . direct" the work of their subordinates, and it is undis-puted that they have no authority to hire or discharge such employees.My colleagues apparently rely exclusively on a finding that the mar-ket managers "effectively recommend" the hire or discharge of meatdepartment helpers.But the only support for this finding is theself-serving testimony 8 of two of the Respondent's officials, allegingin general terms that the market managers possess authority effec-tively to recommend the hiring or discharge of their helpers.Therecord contains not a single reference to an instance in which suchauthority was ever exercised.On the other hand, although this tes-timony is not specifically controverted, the one market manager. whotestified listed his duties and responsibilities in some detail.5Thislist of responsibilities made no reference to any supervisory authoritywith respect to his helpers.If anything the duties performed by themarket managers strongly suggests that their relationship to theirhelpers more closely resembles that of a craftsman-helper relation-ship than a supervisor relationship.1°P SeeAmerican District Telegraph Company,84 NLRB 1.62, and cases cited therein.8I deem it of some significance in evaluating the testimony of the Respondent on thisissue that after having included the market managers in previous contracts,and afterprotracted negotiations on the terms of a new contract,the Respondent first raised theissue of the Union'smajority-an issue which turns on the supervisory status of the mar-ket managers-after the Union filed unfair labor practice charges.°Quinn,a market manager,testified as follows :-Q.What were your duties, Air. Quinn,at Store No. 3S?A. Selling,displaying, buying.Q. You bought,cut, displayed and sold meat?A. Yes.Q.Whatpart of your time did you spend doing that?A. Practically all of it.Q.Did you have any other duties in the store besides those four things?A. No, sir.10 SeeUnited States Gypsum Company,85 NLRB 162;American Finishing Company,86 NLRB No. 65. HOMES STORES, INCORPORATED339.I believe that these market managers are not supervisory employees.They should be included in the unit, thereby establishing the majoritystatus of the Union, and the Respondent's unlawful refusal to bar-gain for a new contract.INTERMEDIATE REPORTMr. Jolin C. Carey, Jr.,for the General Counsel.Mr. C. F. Lawrence,of Chattanooga, Tenn., for the Union.Messrs. Alvin 0. Moore,andW. D. Spears,ofSpears, Reynolds, Moore and Reb-rnan,of Chattanooga, Tenn., for the Respondent.STATEMENT OF THE CASEUpon a charge' duly filed by Amalgamated Meat Cutters & Butcher Workmenof North America, Local 600, herein called the Union, the General Counsel ofthe National Labor Relations Board by the Regional Director for the TenthRegion (Atlanta, Georgia), issued his complaint dated April 20, 1949, againstRome Stores, Incorporated, Chattanooga, Tennessee, herein called the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce withini the meaning of Section 8 (a) (1), and8 (a) (5) and Section 2 (6) and (7) of the National Labor Management Rela-tions Act, 19472Copies of the complaint and the charge together with the Re-gional Director's notice of hearing-were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint alleged in substance,that: (a) on or about December 20, 1948, and at all times thereafter, the Respond-ent refused to recognize and to bargain with the Union as the exclusive repre-sentative of all the employees of the Respondent in an appropriate unit con-sisting of all employees of the Respondent's meat markets in its retail grocerystores located in and around Chattanooga, Tennessee, including market mana-gers, journeymen, and apprentice meat cutters, and excluding all other employeesand supervisors as defined in the Act; (b) on and after December 20, 1948, Re-spondent interfered with, restrained, and coerced its employees by variousenumerated acts; and (c) that the above alleged unfair labor practices causedand prolonged a strike of said employees which began on March 18, 1.949.In its answer, the Respondent admits the corporate existence of the Respondentand the jurisdictional allegations but denies each and every other allegation con-tained in the complaint.Pursuant to notice, a hearing was held from May 24 through May 27, 1949,before the undersigned Trial Examiner, the Trial Examiner duly designatedby the Chief Trial Examiner.The General Counsel, the Respondent, and theUnion were represented at the hearing and participated therein.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues, was afforded all parties.At the close of thehearing the General Counsel and the Respondent argued orally on the recordand briefs have been received from the General Counsel,Upon the entire record of the case, and from my observation of the witnesses,Imake the following:1At the hearing, the General Counsel moved to dismiss the charges of 8 (a) (3) con-tained in the last amehded charge without prejudice.This motion was allowed.%The General Counsel and his representatives are herein referred to as the GeneralCounsel.The National Labor Relations Board is herein called the Board.S77359-50-vol. 8 7-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT a1.THE BUSINESS OF THE RESPONDENTHome Stores, Incorporated, a Tennessee corporation maintaining its principaloffice and place of business in the city of Chattanooga, Tennessee, is engaged inthe business of operating a chain of retail grocery stores located in the Statesof Tennessee and Georgia. In the course of its business operations during theyear 1.945, Respondent purchased food commodities and other groceries for saleat its retail grocery stores valued in excess of $1,000,000, approximately 66 per-cent of which was shipped in interstate commerce to its Tennessee warehousesfrom points outside the State of Tennessee.During this same period, the Re-spondent sold food commodities and other groceries valued in excess of $1,000,000,approximately 25 percent of which value was sold and shipped in interstate com-merce to customers outside of the State of Tennessee.The Respondent concedes,and the undersigned finds, that it is engaged in commerce within the meaningof the Act.H. THEORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America, Local600, AFL,.isa labor organization admitting to membership employees of theRespondent.HI. THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitRespondent operates a chain of 61 retail grocery stores in Tennessee andGeorgia.Thirty-five of these stores are located in or within a mile or two ofthe city limits of Chattanooga.The balance of the stores are situated in varioustowns within a radius of 70 miles of Chattanooga.Primarily these are grocery stores but they also all carry varying amountsof meats for sale.The type of meats stocked in each varies in accordance withthe volume of sales.Respondent classifies the varying type of meat market inthe stores as (1) full meat markets (2) one-man meat markets or (3) half orpart-time markets.'According to Respondent's classifications, a full market is one carrying a fullline of,meats with a walk-in cooler for storing and keeping quantities of meatstogether with a "full fledged set of expensive equipment" for handling a fullline of meats and requiring the employment of from 1 to 5 full time experiencedmeat cutters, one of whom is designated as the market manager. There are14 such full markets in and around Chattanooga and 7 in the stores outside Chat-tanooga.A one-man market is a smaller market carrying a less extensive line of meatswith the necessary refrigeration to keep and store meats and requiring the em-ployment of one full time experienced meat cutter for cutting, displaying, andselling meats.Respondent has three such one-man markets in its Chattanoogastores and seven in the stores outside the city.A part-time or half-way market is one carrying a much smaller line of meats,usually of the type which requires no cutting and only requiring the employmentof a part-time clerk in selling such meats as the market has.No qualified meat'There was little,ifany,controversy as to the essential facts herein.Consequently,unless otherwise indicated,all findings herein are based on admissions in the pleadings,stipulations of the parties,or uncontroverted and credited testimony.4These latter are sometimes subclassified into "quarter-markets." HOMES STORES, INCORPORATED341cutter is required and the clerk may on occasion have to "hack up" a piece of meat.Respondent details its most likely looking clerk to tend the market when re-quired.Otherwise he works as a grocery clerk. This type of market graces thestores not having either full or one-man markets. The market man in suchplaces is paid as a reule less wages than a meat cutter.Of course, the meat market personnel in the various stores is set apart fromthe remainder of the store personnel by their craft skill in handling meats.Craft considerations set such employees into a unit of their own. Similarly,,employees at part-time markets should be excluded.The evidence in the instant case shows that the wages, hours, and working.conditions in Respondent's stores outside of Chattanooga differ from thosein stores in the city.There is no interchange of employees between these twoclasses of Respondent's stores. It is Respondent's policy to employ local per-sonnel for each store wherever possible. In the past year only two market em-ployees in Chattanooga stores were transferred to stores outside and one ofthose was promptly returned.The records show also that there is considerableswitching of employees among Chattanooga markets.There seems little com-munity of interest or problems which would require the market employees out-side Chattanooga to be a part of the same unit as the Chattanooga market per-sonnel.The evidence is also clear that the Union has never attempted to organize themarket employees outside the city nor to attempt to bargain for them.There isno showing of any interest in the out-of-town employees in the Union.The history of bargaining between Respondent and the Union from 1.941 clearlyproves the intent of the parties to bargain only for the Chattanooga market per-sonnel.In fact two early contracts between the parties specify "4 markets-Chattanooga" and "5 markets-Chattanooga, Tennessee."As the number ofRespondent's markets expanded in Chattanooga during the years so did the unit.The 1947-48 contract contained a new recognition clause reading as follows :"The employer recognizes the Union as the sole collective bargaining agency formeat market personnel."This clause was added apparently because of the Tennessee "Right to Work"statutemaking illegal the closed-shop clauses contained in former contracts.The new clause was added without discussion of or intent to enlarge the previousunit.In fact the parties continued to regard the unit as the same, namely, themarkets in and around Chattanooga.Respondent's general manager confirmedthis during his testimony.While Respondent argues that under the phraseology of the 1947-48 contractsthe unit should consist of all market personnel in all stores of Respondent, theobvious intent of the parties, the history of bargaining, the community of interest,.and the extent of organization are convincing that the smaller unit for theChattanooga area is appropriate.Respondent also argues that the Taft-Hartley law requires that the appro-priate unit should include the personnel of the out-of-town stores. Section 9 (c),(5) of the Act, is convincing that this argument is not sound.Further Respondent argues, contrary to the position taken by the GeneralCounsel and the Union, that the market managers should be excluded from an,appropriate unit as supervisory employees.The evidence does not justify this.exclusion showing, as it does, that the market manager has no authority to hire-and fire and his authority to recommend having almost no effectiveness in the'final decision which is made at the head office. In fact except that the, marketmanager has the duty of ordering the supplies and receives a slightly higher wage,. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis duties are the same as the other employees.Market managers have beenincluded under all previous agreements.Under the facts of the present case, the undersigned finds that all employeesof the Respondent's meat markets in its retail grocery stores located in andaround Chattanooga, Tennessee, including market managers, journeymen, andapprentice meat cutters, and excluding all other employees and supervisors asdefined in the Act, constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2.The majorityThe negotiations on the 1945-49 contract began in October 1948 and continueduntil December 21, 1948.The complaint alleges that the Respondent refusedto bargain on December 20, 1948.It is therefore material to determine whether the Union represented a majorityof the employees within the appropriate unit as of that date. The record showsthat, on December 20, 1948, the Respondent employed 31 persons in the 14 fullmarkets and 3 persons in the 3 one-man markets in and around Chattanooga.The appropriate unit therefore consisted of 34 employees. As of the same date,20 of these 34 employees were dues-paying inembers of the Union in good standing.The undersigned, therefore, finds that at all times since December 20, 1947,the Union has been the representative for the purpose of collective bargainingof a majority of the employees in the aforesaid unit and, by virtue of section9 (a) of the Act, has been and is now the exclusive representative of all theemployees in the aforesaid unit for the purpose of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions of employment.3.The refusal to bargainThe Union and the Respondent had worked continuously since 1941 under writ-ten contracts. The 1947 contract between Local 600 and the Respondent expiredon November 1, 1948. On August 25, 1948, the Union mailed letters and proposed1948 contracts to all companies, including the Respondent, with which it hadcontracts expiring, notifying them of the Union's desire to negotiate new con-tracts for the year. 1948.Although the Respondent received a copy of the letter,it failed to reply thereto.Because of the Respondent's failure, the Union spoketo the Respondent's general manager, Adams, about the matter and stated thatitwas willing to bargain with the Retail Food Dealers Association of whichit understood the Respondent was a member.On October 4 and 11, 1948, the Union held two fruitless negotiating meetingswith the negotiating committee of the Association of which the meat marketsupervisor and secretary of Respondent, Vaughan, was the chairman.' At theconclusion of the second meeting, the Union stated that it intended thereafterto negotiate with the individual members rather than with the Association eOn October 20, 1948, the Union met with Vaughan for the Respondent aloneand presented him with its second proposed contract.The original union pro-posal contained provisions for the check-off and a 10 percent increase in wages5Vaughan acknowledged that he was the "honorary chairman" of this negotiating com-mittee.There is no showing that the Union was ever informed that Vaughan's chairman-ship was "honorary" only.Subsequently, however, the Union continued negotiations with the committee and suc-ceeded in negotiating a mutually acceptable contract which was executed by the individualmembers of the Association.Vaughan was not in attendance at the subsequent meeti ags. HOMES SORES, INCORPORATED343among other changes. The second proposal eliminated the check-off and returnedto the former sliding scale of wages with increases provided in each categorylisted.Both proposals provided for the hiring of new employees only with theapproval of the newly established apprenticeship council.Most of the discussionat this meeting centered around the question of wages. Vaughan stated that, asthe Respondent had not made money under the terns of the 1947 contractand had operated the markets in the red, there was no possibility for increasedwages in 1948. General Manager Adams, who sat in on the last part of the discus-sion, stated that the losses of the Respondent in the iueat markets were due tothe fact that the Union had forced wages too high and that the employees werenot worth the wages being paid to them.He also rejected the idea of any wageincrease.On October 27, after the Union had agreed upon a contract with the A & PTea Company in the city of Chattanooga which provided for a wage increaseover the previous year, the parties met again.The Union proposed that theRespondent accept the wage scale from that agreement as that would haveaffected only a very few employees of the Respondent.The Respondent againanswered that any wage increase would force the Company out of the meatbusiness and that the Respondent would close its meat markets before it increasedwages.On November 2, the Uhion by vote authorized the calling of a strike at thediscretion of its Executive Board, but also voted to continue work after theexpiration of the contract on November 1, 1948, awaiting a strike call from theExecutive Board. The Respondent was so notified.On November 4, the Union arranged for a meeting with the Respondent overthe telephone.The Retail Food Dealers Association had proposed a contractwith some wage increases on a sliding scale depending on the volume of saleswhich the Union suggested that the Respondent accept, together with a clauserespecting the self-service markets which the Respondent was then adopting andan arbitration clause.Adams, for the Respondent, refused to accept the pro-posal and said that the Respondent could do no more than it had done in the1947 contract and would not sign any contract differing from the contract of theprevious year.On November 8, the Union arranged another meeting with the Respondentover the telephone.At this meeting, the Union proposed that the Respondentaccept the contract previously offered by the Association but eliminating thesuggested clauses relating to the self-service markets and arbitration.TheRespondent refused the offer.Again, Adams stated that the Respondent coulddo.nobetter than it had done in the previous year's contract.On November 9, the Conciliation Service called the parties together.At thismeeting, the Union's proposal was discussed, article by article.The Union agreedto return to the phraseology of the previous year's contract respecting recogni-tion and eliminated all references to hiring through the apprenticeship councilwhich had been contained in their proposal.With the exception of the wagescale the agreement as so modified was practically identical with the 1947 con-tract and was satisfactory to both sides.At this meeting, the Company offeredto sign a contract containing the same terms as the 1947 contract. The Unionrefused.'No final agreement was reached at this meeting either.7The Union contended that the 1947 contract was orally extended for a period of 30days at this time while the Respondent contended that there was no such extension.TheTrial Examiner does not believe that there was a 30-day extension but believes that thematter is immaterial to a decision in this case. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDOn November 17, the parties met again at the Union's suggestion. The Unionat this meeting offered to accept the same sliding scale which it had negotiatedwith the Association so as to have a uniform scale throughout the city. TheRespondent refused.The Union thereupon suggested a sliding wage scale plusa 30-day wage reopening clause.Adams continued to refuse to accept such awage scale or arbitration and stated that lie would not sign anything but lastyear's contract.On December 13, another similar meeting was held at which the parties againdiscussed the same sliding wage scale with a slight revision downward.Again,Adams refused stating that the Company would only sign the same agreementthat it had signed in 1947.The Conciliation Service called another meeting for December 17.At thismeeting, International Vice President Scheurich of the Union was present andsuggested that the wages of the employees on this proposed sliding scale bedetermined in accordance with the volume of business done in 1947 rather thanupon the 1948 volume of business.Adams greeted this suggestion warmly butstated that if it cost the Company "a dime," he would not accept it. The Unionargued that only one market would secure any increase under the proposedscale.Adams agreed to study the suggestion and to let the Union know whetherhe would accept or not the following day.On December 20, Adams told Lawrence, business agdnt of the Union, over thetelephone that the Company had decided it would not go along on any contractwith the Union.After Lawrence informed Scheurich of Adams' decision, Scheu-rich telephoned to Adams who reiterated his statement. Scheurich then inquiredifAdanis would execute the 1947 contract with the Union for the ensuing year.Adams replied that he would not sign "any" contract with the Union..On December 21, the Conciliation Service arranged another meeting betweenthe parties at the request of the Union. In addition to the usual union repre-sentatives, Stanton Smith, secretary of the Central Labor Council of Tennessee,attended this meeting at the invitation of the Union.After a review of theprevious negotiations the Union discussed with Adams and Vaughan, the com-pany representatives present, the statement made by Adams to Scheurich andto Lawrence over the telephone on or about December 20 that the Company haddecided not to sign any type of a contract with the Union and was going to getalong without the Union for a period of a year. Adams was asked if he wouldsign any part of the contract agreed upon.He refused, saying that he was afraidthat the country was heading into a depression and therefore it was not goodbusiness for the Company to sign any binding contract with the Union. Aftersome discussion of the impending depression, the Union offered to execute forthe year 1948-49 a contract containing the same terms as the 1947 contract. Inanswer to that offer Adams said that a week or so before the Company mighthave signed such an agreement but now had decided to get along for a year with-out the Union.He refused to sign any contract.He then stated that the Com-pany would gladly meet and negotiate with the Union for the entire year on theterms of a contract but thought that this would be a waste of time as the Com-pany would not be willing to sign an agreement with the Union for that year.The meeting broke up on this note.The union representatives went from the meeting with the Company to theoffice of Stanton Smith where a charge alleging a refusal to bargain was preparedand executed by Lawrence.This charge was filed with the Board the followingday. HOMES STORES,INCORPORATED345At some later unspecified date when the Board Field Examiner was investi-gating the charge with Alvin Moore, of counsel for the Respondent, the questionof the appropriate unit and the majority were raised.Up to that time, theRespondent had not raised either of these issues.About the middle of March 1949, the Union made a further attempt to securea meeting with Adams in order to discuss the possibilities of negotiating a con-tract.Adams referred the union representative to Alvin Moore, companycounsel.The union representatives saw Moore who stated that, if the Unionwould drop its charges against the Respondent, he thought that a meeting couldbe arranged but that in view of the pending charges the Company felt as thoughthe Union were holding a club over its head. The Union refused to drop thecharges and no meeting was ever arranged. At that same meeting, Moore sug-gested that a consent election should be held covering all the employees in all themarkets in all the Respondent's stores.This the Union refused to consider.Since that time, the parties have not met.On March 17, 1949, after and because of the complete breakdown in the nego-tiations, the union employees of the meat markets went out on strike.Between December 4, 1948, and March 19, 1949, the Respondent granted wageincreases varying in amounts from $2.50 to $20 per week to 10 individual em-ployees.These increases resulted from unilateral action by the Respondentwithout consultation with the Union.Six of these increases appear to have been due to the fact that the employeereceiving the increase was promoted to a higher position left vacant by the factthat another employee left Respondent's employ.The explanation of the other four cases is not so simple.On December 31,1948, Respondent increased employee Kroeger from $70 to $75 per week and em-ployee Cook from $72.50 to $75; on February 5, 1949, employee Foster was in-erased from $70 to $75 per week and on March 19, 1949, employee Brown receiveda raise from $40 to $42.50 per week.In view of Respondent's stand during the negotiations that it could not raisewages "one dime," these increases cast considerable doubt on the good faithof the Respondent in its negotiations with the Union.ConclusionsThe present Act defines the collective bargaining required of both parties as"the performance of the mutual obligation of the employer and the representativeof the employees to meet at reasonable times and confer in good faith with respecttowages . . .In the instant case, there can be no question but that bothparties "met" and "conferred."The only question then remaining is whetherthe Respondent conferred "in good faith" on the occasions on which they met.The course of the negotiations is quite clear and simple.The Union beganby proposing a contract containing a flat 10 percent wage increase, certain addi-tional paid vacations, a clause that all new employees should be hired throughthe apprenticeship council, and certain other clauses differing from those con-tained in the 1947 contract.The Respondent immediately took the position whichitadamantly maintained through the early sessions of the negotiations that itcould not agree to do more than it had in the 1947 contract for the reason that ithad not made money in the meat markets during that year. Subsequently at theDecember 13 meeting, Respondent apparently even went so far as to offer tosign an agreement with the Union containing the same terms as had the 1947contract.From the very beginning, the Union consistently and progressively 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceded from each of the new demands it had made in its 1948 proposal untilthe parties were in disagreement only on the wage scale.When the differencebetween the parties on that wage scale had been reduced to an estimated $5 to$7.50 per week in total and it became apparent that an impasse on wages mightnot develop, the Respondent suddenly and without warning changed its positionrefusing to sign any binding agreement with the Union, stating that the Re-spondent was going to get along without the Union for a year. The Respondentattributed this change in position to its fear of an alleged depression, into whichthe Respondent believed the country was headed.Consequently, when the Unionoffered to accept the terms of the 1947 agreement, the Respondent withdrew itsoffer and refused to sign that or any agreement. Subsequently, and in an at-tempt apparently to justify its reversal of position, the Respondent has ques-tioned both the appropriateness of the unit and the Union's majority status there-in but these points were raised only after the Respondent's flat refusal to signany agreement with the Union.The Respondent expresses a willingness to sitand confer with the Union at any time the Union desires but indicates its knowl-edge that this would be a waste of time in view of its own determination not toexecute any contract with the Union.The precipitate retreat by the Respondentwhen it appeared that the impasse on wages might be broken by the acceptanceby the Union of the terms of the 1947 agreement originally offered by the Respond-ent, the Respondent's flat statement that it would not sign any agreement withthe Union, its unilaterally granted wage increases to individual employees, itsbelated questioning of the appropriateness of the unit and the Union's majorityclearly indicate a lack of good faith on the Respondent's part during thesenegotiations.Counsel for the Respondent, however, argues that the Union's offer to acceptthe terms of the 1947 contract was not actually made in good faith because of thefact that the Union had previously negotiated a contract containing the higherwage scale with the Association and could not, therefore, afford to accept less-from the Respondent. This argument is based upon pure supposition due to thefact that the Respondent never put the offer to the test.The undersigned, therefore, finds that the Respondent, on or about December20, 1948, and at all times thereafter, has failed and refused and continues to failand refuse, to bargain collectively with the Union as the exclusive representativeof its employees in the aforesaid unit, and that it has further, by such refusal,withdrawn recognition from the Union as the exclusive representative of itsemployees in said unit and that by granting wage increases to individual em-ployees unilaterally under the circumstances, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The undersigned further finds that the strike of the Respondent's employees inthe unit described above, which occurred on or about March 18, 1949, was causedand has been prolonged and is being iprolonged by the refusal of the Respondentto bargain in good faith with the Union is therefore an unfair labor practicestrike.D. Theinterference, restraint, and,coercionIn its complaint, the General Counsel charges, as interference, restraint, andcoercion, that the Respondent without consulting the Union, (a) instituted wageincreases; (b) instituted changes in hours of employment; and (c) institutedchanges in other conditions of the employment. HOMES STORES, INCORPORATED347As the undersigned has already detailed in the preceding section the evidencerelating to the wage increase issue and drawn conclusions therefrom, it willnot be repeated again.As there is no evidence on issues (b) and (c) above, they will be dismissed.The undersigned, therefore, finds that by granting the above increase in wagesto individual employees without bargaining with the Union in regard thereto, theRespondent interfered with, restrained, and coerced its employees in the exer-cise of their rights guaranteed by Section 7 of the Act and that, by the same acts,the Respondent refused to bargain with the Union as the exclusive representativeof its employees in the afore-found appropriate unit.As there is no evidence in the record regarding the charges listed above as(b) and (c), the undersigned will dismiss those charges.IV. THE EFFECT OF THE UNFAIR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the Union represented a majority of the em-ployees in an appropriate unit and that the Respondent refused to bargaincollectivelywith it.Accordingly, the undersigned will recommend that theRespondent, upon request, bargain collectively with the Union as the exclusiverepresentative of the employees in the above-found appropriate unit.The under-signed has further found that, by granting unilateral increases to individual em-ployees without consulting the Union in regard thereto, the Respondent has inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Accordingly, the undersigned will recommendthat the Respondent cease and desist from granting any increase in wages toany employees employed within the appropriate unit found above without con-sulting with the Union prior to granting such increases.Having found that the strike of March 18 was caused and prolonged by the un-fair labor practices of the Respondent, the undersigned will recommend that theRespondent offer to the striking employees, upon application, immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority on other rights and privileges, dismissing, if neces-sary, any employees hired to replace them since March 18, 1949.Upon the above findings of fact, and upon the entire record in the case, the un-dersigned makes the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters & Butcher Workmen of North America, LocalNo. 600, AFL, is a labor organization within the meaning of Section 2 (5) of theAct.2.All employees of the Respondent's meat markets in its retail grocery storeslocated in and, around Chattanooga, Tennessee, including market managers, 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDjourneymen and apprentice meat cutters, and excluding all other employees andsupervisors as defined in the Act, at all time material herein constituted andnow constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.Amalgamated Meat Cutters & Butcher Workmen of North America, LocalNo. 600, AFL, was on December 20, 1948, and at all times thereafter has been,the exclusive representative of all employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on December 20, 1948, and at all times thereafter, to bargaincollectivelywith Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, Local No. 600, AFL, as the exclusive representative of the employeesin the appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The afore-mentioned unfair labor practices are unfair labor practices withinthe meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings, the undersigned recommends that theRespondent, Home Stores, Incorporated, its officers, successors, and assigns shall:1.Cease and desist from :(a) Refusing to bargain collectively with Amalgamated Meat Cutters & ButcherWorkmen of North America, Local No. 600, AFL, as the exclusive representativeof all employees of the Respondent's meat markets in its retail grocery storeslocated in and around Chattanooga, Tennessee, including market managers,journeymen and apprentice meat cutters, and excluding all other employeesand supervisors as defined in the Act, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;-(b)Granting employees employed in the above-found appropriate unit wageincreases without previous consultation with the Union or engaging in anyacts in any manner interfering with the efforts of Amalgamated Meat Cutters& Butcher Workmen of North America, Local No. 600, AFL, to negotiate orrepresent, as their exclusive bargaining agent, the employees in the aforesaidbargaining unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Amalgamated Meat Cutters &Butcher Workmen of North America, Local No. 600, AFL, as the exclusive bar-gaining representative of all employees in the bargaining unit described abovewith respectto rates of pay, wages, hours of employment, or other conditionsof employment, and if an understanding is reached, embody such understandingin a signed agreement ;(b)Offer to the striking employees, upon application, immediateand fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, dismissing, if necessary,any employees hired to replace them since March 1iS, 1941);(c)Post in conspicuous places throughout its stores in and around Chatta-nooga, Tennessee,in which itmaintains full meat markets or one-man meatmarkets, -copies of thenoticeattached hereto marked Appendix A. Copies of HOMES STORES, INCORPORATED349said notice,to be furnished by the Regional Director for the Tenth Region,shall,after being duly signed by the Respondent's representative,be posted by theRespondent immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in. conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material;(d)Notify the Regional Director for the Tenth Region in writing withintwenty (20)days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply herewith.It is further recommended that,unless the Respondent shall within twenty(20) days from the receipt of this Intermediate Report notify said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty(20) days from the dateof service of the order transferring the case to theBoard,pursuant to Section203,45 of said Rules and Regulations,filewith.the Board,Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other parf Of therecordor proceedings (in-`eluding rulings upon all motions or objections)as he reliesupon,together with theoriginal and six copies of a brief in support thereof;and any party may, withinthe sameperiod, file an original and six copies of a brief in support of the Inter-mediate Report.Immediately upon the filing of such statement of exceptionsand/or brief;;,the party filing the same shall serve a copy thereof upon each of theother parties.Statements of exceptions and briefs shall designate by precise cita-tion the portions of the record relied upon and shall belegiblyprinted or mimeo-graphed,and if mimeographed shall be double spaced.Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board,request therefor must be madein writing to the Board within ten (10)days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.45 of said Rulesand Regulations,be adopted by the Board and become its findings, conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 14th day of July 1949.THOMAS WILSON,Trial Examiner.NOTICETO ALLEMPLOYEESPursuant to the recommendations of it Trial Examiner of the National LaborRelationsboard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOTin any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assistAMALGAMATED MEAT CUTTERS& BUTCHERWORKMENOF NORTH AMERICA, LOCAL No. 600, AFL, or any other labor organi- 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.WE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is:All employees of the Company's meat markets in its retail grocery storeslocated in and around Chattanooga, Tennessee, including market managers,journeymen,and apprentice meat cutters, and excluding all other employeesand supervisors as defined by the Act.HOME STORES,INCORPORATED,Employer.By --------------------------------(Representative)(Title)Dated -------------------------This notice must remain posted for 60 days from the date hereof, and must. notbe altered, defaced, or covered by any other material.0